internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b1-plr-152576-01 date date legend x state d1 d2 d3 d4 y1 y2 y3 y4 dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dear this responds to your letter of date requesting a ruling that the rental income that x received from certain properties is not passive_investment_income within the meaning of sec_1362 of the internal_revenue_code or alternatively seeking a ruling under sec_1362 facts cc psi b1-plr-152576-01 according to the information submitted x was incorporated under the law of state on d1 and elected to be treated as an s_corporation for its taxable_year beginning on d2 x’s business consists of investment in and management of real_estate x owns a parcel of commercial real_property in state the property consists of land and a single tenant industrial warehouse the company participates in negotiating tenant’s lease terms lease extensions and limited repair and maintenance of the building exterior and interior these services required approximately h1 h2 and h3 hours in y1 y2 y3 respectively company received dollar_figurea dollar_figureb and dollar_figurec of income and incurred dollar_figured dollar_figuree and dollar_figuref expenses with respect to the property during y1 y2 and y3 respectively in y4 x became aware that during y1 y2 and y3 it had received income that was potentially passive_investment_income in excess of percent of its gross_receipts at the close of each of the y1 y2 and y3 tax years x had dollar_figureg dollar_figureh and dollar_figurei of subchapter_c_earnings_and_profits respectively x represents that it and its shareholders have consistently treated x as an s_corporation since d2 further x represents that they do not believe that the rental income is passive_investment_income law sec_1361 defines an s_corporation with respect to any taxable_year as a small_business_corporation for which an s election under sec_1362 is in effect for such year sec_1362 provides that an election under sec_1362 terminates whenever a corporation i has accumulated_earnings_and_profits at the close of each three consecutive tax years and ii has gross_receipts for each of such tax_year of more than percent of which are passive_investment_income except as otherwise provided in subparagraph c sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the procedure and administration regulations provides that rents means amounts received for the use or or the right to use property of the corporation sec_1_1362-2 provides that rents does not include rents cc psi b1-plr-152576-01 derived in the active trade_or_business of renting property rents received by a corporation are derived in the active trade_or_business of renting property only if the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in a rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred excluding depreciation sec_1362 of the internal_revenue_code provides in relevant part that if an election under sec_1362 by any corporation was terminated under paragraph sec_1362 the secretary determines that the circumstances resulting in the termination were inadvertent no later than a reasonable period of time after discover of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may b required by the secretary with respect to such period then notwithstanding the circumstances resulting in the termination the corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely on the representations made and the information submitted we conclude that the rental income x received is passive_investment_income under sec_1362 accordingly x’s s election terminated on d3 because x had subchapter_c_earnings_and_profits at the close of each of three consecutive tax years beginning in y1 and had gross_receipts for each of those years of which more than percent was passive_investment_income we further conclude that termination of x’s s election was an inadvertent termination within the meaning of sec_1362 pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation beginning y3 and thereafter unless x’s s election is otherwise terminated under sec_1362 provided that the following conditions are met x must make a distribution of its retained subchapter_c_earnings_and_profits no later than days from the date of this letter as an adjustment under sec_1362 x must send a payment of dollar_figurej with a copy of this letter to the following address internal_revenue_service p o box mail stop ogden ut x must send this payment no later than d4 if these conditions are not met then this ruling is null and void furthermore if these conditions are not met x must send notification that its s election has terminated to the service_center with which x’s s election was filed except as expressly provided herein no opinion is expressed or implied cc psi b1-plr-152576-01 concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning whether x’s s_corporation_election was valid under sec_1362 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely david r haglund senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosures a copy of this letter a copy for sec_6110 purposes
